DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 08/11/2022.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 11 and 18 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Publication No. 16/886360.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.
17/886293						16/886360
1. A system comprising: one or more processors; and one or more processor-readable media storing instructions which, when executed by the one or more processors, cause performance of: detecting, based on processing sensor data obtained from one or more gesture sensors, an activity in which a user of the one or more gesture sensors is engaged; generating information corresponding to the detected activity in which the user of the one or more gesture sensors is engaged; and controlling, based on providing the generated information to a device for monitoring a physiological characteristic of the user, adjustment of a performance mode of the device for monitoring the physiological characteristic of the user.  

1. An automated medication dosing and dispensing system comprising: gesture sensors to detect physical movement of a user of the automated medication dosing and dispensing system; a measurement sensor to generate sensor data indicative of a physiological characteristic of the user; a measurement sensor processor to process the sensor data generated by the measurement sensor; computer-readable storage media comprising program code instructions; and at least one processor, wherein the program code instructions are configurable to cause the at least one processor to perform a method comprising the steps of: detecting, based on analysis of gesture sensor readings obtained from the gesture sensors, an occurrence of a gesture-based physical behavior event; providing, to at least one of the measurement sensor and the measurement sensor processor, event information corresponding to the detected occurrence of the gesture- based physical behavior event; and adjusting an operating parameter of the at least one of the measurement sensor and the measurement sensor processor, in accordance with the provided event information.


2. The system of claim 1, wherein the one or more processor-readable media further store instructions which, when executed by the one or more processors, cause performance of: obtaining physiological characteristic data generated by the device in the adjusted performance mode; and regulating medication dosage based on the obtained physiological characteristic data generated by the device in the adjusted performance mode.  

2. The system of claim 1, wherein the method performed by the at least one processor further comprises the step of: regulating medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the detected occurrence of the gesture-based physical behavior event.


3. The system of claim 1, wherein the one or more processor-readable media further store instructions which, when executed by the one or more processors, cause performance of: regulating medication dosage based on the detected activity in which the user of the one or more gesture sensors is engaged.  

3. The system of claim 1, wherein the method performed by the at least one processor further comprises the steps of: generating, by the measurement sensor processor, sensor measurement information from the sensor data; and regulating medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the sensor measurement information.


4. The system of claim 1, wherein the detected activity is a meal consumption activity.  

4. The system of claim 3, wherein the regulating step adjusts the medication dosage, the medication dispensing parameters, or both the medication dosage and the medication dispensing parameters in response to the detected occurrence of the gesture-based physical behavior event.


5. The system of claim 1, wherein the generated information corresponding to the detected activity comprises an identification of the detected activity.  

5. The system of claim 3, wherein: the detected occurrence of the gesture-based physical behavior event corresponds to a food intake event; the system manages dosing and dispensing of insulin; and the regulating step calculates a dosage of insulin to be administered.


6. The system of claim 1, wherein the generated information corresponding to the detected activity is formatted to cause the adjustment of the performance mode of the device for monitoring the physiological characteristic of the user.  

6. The system of claim 1, wherein the measurement sensor comprises a continuous glucose monitor.


7. The system of claim 1, wherein the physiological characteristic of the user is a glucose level of the user.  

7. The system of claim 1, wherein the provided event information comprises data that describes, characterizes, or defines a food intake event.


8. The system of claim 1, wherein controlling the adjustment of the performance mode comprises causing a change in an amount of power supplied to the device for monitoring the physiological characteristic of the user.  

8. The system of claim 1, wherein the adjusting step comprises: changing an amount of power supplied to the at least one of the measurement sensor and the measurement sensor processor; altering a measurement sampling rate of the measurement sensor; modifying timing of output generated by the measurement sensor processor; or varying a performance mode of at least one of the measurement sensor and the measurement sensor processor.


9. The system of claim 1, wherein controlling the adjustment of the performance mode comprises causing a change in a sampling rate of the device for monitoring the physiological characteristic of the user.  

9. A method of operating an automated medication dosing and dispensing system comprising gesture sensors to detect physical movement of a user, a measurement sensor to generate sensor data indicative of a physiological characteristic of the user, and a measurement sensor processor to process the sensor data, the method comprising the steps of: obtaining gesture sensor readings from the gesture sensors; detecting, based on analysis of the obtained gesture sensor readings, an occurrence of a gesture-based physical behavior event; providing, to at least one of the measurement sensor and the measurement sensor processor, event information corresponding to the detected occurrence of the gesture-based physical behavior event, the event information formatted to control adjustment of an operating parameter of the at least one of the measurement sensor and the measurement sensor processor, in accordance with the provided event information.


10. The system of claim 1, wherein controlling the adjustment of the performance mode comprises causing a change in timing of output generated by the device for monitoring the physiological characteristic of the user.  

10. The method of claim 9, wherein the provided event information is formatted to control adjustment of medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters of the system.


11. A processor-implemented method comprising: detecting, based on processing sensor data obtained from one or more gesture sensors, an activity in which a user of the one or more gesture sensors is engaged; generating information corresponding to the detected activity in which the user of the one or more gesture sensors is engaged; and controlling, based on providing the generated information to a device for monitoring a physiological characteristic of the user, adjustment of a performance mode of the device for monitoring the physiological characteristic of the user.  

11. The method of claim 10, wherein: the detected occurrence of the gesture-based physical behavior event corresponds to a food intake event; the system manages dosing and dispensing of insulin; and the provided event information influences calculation of a dosage of insulin to be administered.


12. The method of claim 11, further comprising: obtaining physiological characteristic data generated by the device in the adjusted performance mode; and regulating medication dosage based on the obtained physiological characteristic data generated by the device in the adjusted performance mode.  

12. The method of claim 9, wherein the provided event information comprises data that describes, characterizes, or defines a food intake event.


13. The method of claim 11, wherein the detected activity is a meal consumption activity.  

13. The method of claim 9, further comprising the step of adjusting the operating parameter, wherein the adjusting step comprises: changing an amount of power supplied to the at least one of the measurement sensor and the measurement sensor processor; altering a measurement sampling rate of the measurement sensor; modifying timing of output generated by the measurement sensor processor; or varying a performance mode of at least one of the measurement sensor and the measurement sensor processor.


14. The method of claim 11, wherein the physiological characteristic of the user is a glucose level of the user.  

14. A method of operating an automated medication dosing and dispensing system comprising gesture sensors to detect physical movement of a user, a measurement sensor to generate sensor data indicative of a physiological characteristic of the user, and a measurement sensor processor to process the sensor data, the method comprising the steps of: obtaining gesture sensor readings from the gesture sensors; detecting, based on analysis of the obtained gesture sensor readings, an occurrence of a gesture-based physical behavior event; providing, to at least one of the measurement sensor and the measurement sensor processor, event information corresponding to the detected occurrence of the gesture-based physical behavior event; and adjusting one or more operating parameters of at least one of the measurement sensor and the measurement sensor processor, in accordance with the provided event information.


15. The method of claim 11, wherein controlling the adjustment of the performance mode comprises causing a change in an amount of power supplied to the device for monitoring the physiological characteristic of the user.  

15. The method of claim 14, further comprising the step of: regulating medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the detected occurrence of the gesture-based physical behavior event.


16. The method of claim 11, wherein controlling the adjustment of the performance mode comprises causing a change in a sampling rate of the device for monitoring the physiological characteristic of the user.  

16. The method of claim 14, further comprising the steps of: generating, by the measurement sensor processor, sensor measurement information from the sensor data; and regulating medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters in response to the sensor measurement information.


17. The method of claim 11, wherein controlling the adjustment of the performance mode comprises causing a change in timing of output generated by the device for monitoring the physiological characteristic of the user.  

	
17. The method of claim 16, wherein the medication dosage or the medication dispensing parameters are determined based on the sensor measurement information.


18. One or more non-transitory processor-readable media storing instructions which, when executed by one or more processors, cause performance of: detecting, based on processing sensor data obtained from one or more gesture sensors, an activity in which a user of the one or more gesture sensors is engaged; generating information corresponding to the detected activity in which the user of the one or more gesture sensors is engaged; and controlling, based on providing the generated information to a device for monitoring a physiological characteristic of the user, adjustment of a performance mode of the device for monitoring the physiological characteristic of the user.  

18. The method of claim 14, wherein: the detected occurrence of the gesture-based physical behavior event corresponds to a food intake event; the system manages dosing and dispensing of insulin; and the provided event information influences calculation of a dosage of insulin to be administered.


19. The one or more non-transitory processor-readable media of claim 18, further storing instructions which, when executed by the one or more processors, cause performance of: obtaining physiological characteristic data generated by the device in the adjusted performance mode; and regulating medication dosage based on the obtained physiological characteristic data generated by the device in the adjusted performance mode.  

19. The method of claim 14, wherein the provided event information comprises data that describes, characterizes, or defines a food intake event.


20. The one or more non-transitory processor-readable media of claim 18, wherein controlling the adjustment of the performance mode comprises: causing a change in an amount of power supplied to the device for monitoring the physiological characteristic of the user; causing a change in a sampling rate of the device for monitoring the physiological characteristic of the user; or causing a change in timing of output generated by the device for monitoring the physiological characteristic of the user.  
 
 
 
 
 
 

20. The method of claim 14, wherein the adjusting step comprises: changing an amount of power supplied to the at least one of the measurement sensor and the measurement sensor processor; altering a measurement sampling rate of the measurement sensor; modifying timing of output generated by the measurement sensor processor; or varying a performance mode of at least one of the measurement sensor and the measurement sensor processor.








Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugaya (US 20200357503) in view of Nackaerts (US 20180357388) in further view of Ransom (US 20080027502).
Regarding claim 1, Sugaya discloses wherein a system comprising: one or more processors; and one or more processor-readable media storing instructions which, when executed by the one or more processors, cause performance of:
detecting, based on processing sensor data obtained from one or more gesture sensors, an activity in which a user of the one or more gesture sensors is engaged (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity);
generating information corresponding to the detected activity in which the user of the one or more gesture sensors is engaged (FIG. 6, a user’s information is gathered and at least analyzed by a prediction and advice generation unit); and
Sugaya does not disclose controlling, based on providing the generated information to a device for monitoring a physiological characteristic of the user, adjustment of a performance mode of the device for monitoring the physiological characteristic of the user.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Further, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 2, Sugaya discloses wherein the one or more processor-readable media further store instructions which, when executed by the one or more processors, cause performance of:
obtaining physiological characteristic data generated by the device in the adjusted performance mode (FIG. 5, sensors analyze at least a user’s health condition); and 
Sugaya does not disclose regulating medication dosage based on the obtained physiological characteristic data generated by the device in the adjusted performance mode.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Further, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result.
Regarding claim 3, Sugaya discloses wherein the one or more processor-readable media further store instructions which, when executed by the one or more processors, cause performance of: regulating medication dosage based on the detected activity in which the user of the one or more gesture sensors is engaged.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 4, Sugaya discloses wherein the detected activity is a meal consumption activity (information regarding lifestyle is information. regarding daily diet and exercise, and is acquired by analyzing a user's action history (information such as movement history, movement time, commuting route, and commuting time zone, or biometric information) or information regarding meals (such as purchased items, whether visiting the restaurant, contents ordered at a restaurant, a captured image at the time of a meal, and biometric information, paragraph 0111).
Regarding claim 5, Sugaya discloses wherein the generated information corresponding to the detected activity comprises an identification of the detected activity (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity).
Regarding claim 6, Sugaya discloses wherein the generated information corresponding to the detected activity is formatted to cause the adjustment of the performance mode of the device for monitoring the physiological characteristic of the user(information regarding lifestyle is information. regarding daily diet and exercise, and is acquired by analyzing a user's action history (information such as movement history, movement time, commuting route, and commuting time zone, or biometric information) or information regarding meals (such as purchased items, whether visiting the restaurant, contents ordered at a restaurant, a captured image at the time of a meal, and biometric information, paragraph 0111).
Regarding claim 7, Sugaya does not disclose wherein the physiological characteristic of the user is a glucose level of the user.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 8, Sugaya does not disclose wherein controlling the adjustment of the performance mode comprises causing a change in an amount of power supplied to the device for monitoring the physiological characteristic of the user.
However, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 9, Sugaya does not disclose wherein controlling the adjustment of the performance mode comprises causing a change in a sampling rate of the device for monitoring the physiological characteristic of the user.
However, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 10, Sugaya does not disclose wherein controlling the adjustment of the performance mode comprises causing a change in timing of output generated by the device for monitoring the physiological characteristic of the user.
However, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 


Regarding claim 11, Sugaya discloses a processor-implemented method comprising: 
detecting, based on processing sensor data obtained from one or more gesture sensors, an activity in which a user of the one or more gesture sensors is engaged (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity);
generating information corresponding to the detected activity in which the user of the one or more gesture sensors is engaged (FIG. 6, a user’s information is gathered and at least analyzed by a prediction and advice generation unit).
Sugaya does not disclose controlling, based on providing the generated information to a device for monitoring a physiological characteristic of the user, adjustment of a performance mode of the device for monitoring the physiological characteristic of the user.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Further, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 12, Sugaya discloses further comprising:
obtaining physiological characteristic data generated by the device in the adjusted performance mode (FIG. 5, sensors analyze at least a user’s health condition).
Sugaya does not disclose regulating medication dosage based on the obtained physiological characteristic data generated by the device in the adjusted performance mode.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Further, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result.
Regarding claim 13, Sugaya discloses wherein the detected activity is a meal consumption activity (information regarding lifestyle is information. regarding daily diet and exercise, and is acquired by analyzing a user's action history (information such as movement history, movement time, commuting route, and commuting time zone, or biometric information) or information regarding meals (such as purchased items, whether visiting the restaurant, contents ordered at a restaurant, a captured image at the time of a meal, and biometric information, paragraph 0111).
Regarding claim 14, Sugaya does not disclose wherein the physiological characteristic of the user is a glucose level of the user.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 15, Sugaya does not disclose wherein controlling the adjustment of the performance mode comprises causing a change in an amount of power supplied to the device for monitoring the physiological characteristic of the user.
However, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 16, Sugaya does not disclose wherein controlling the adjustment of the performance mode comprises causing a change in a sampling rate of the device for monitoring the physiological characteristic of the user.
However, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 17, Sugaya does not disclose wherein controlling the adjustment of the performance mode comprises causing a change in timing of output generated by the device for monitoring the physiological characteristic of the user.
However, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 18, Sugaya discloses one or more non-transitory processor-readable media storing instructions which, when executed by one or more processors, cause performance of:
detecting, based on processing sensor data obtained from one or more gesture sensors, an activity in which a user of the one or more gesture sensors is engaged (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity);
generating information corresponding to the detected activity in which the user of the one or more gesture sensors is engaged (FIG. 6, a user’s information is gathered and at least analyzed by a prediction and advice generation unit).
Sugaya does not disclose controlling, based on providing the generated information to a device for monitoring a physiological characteristic of the user, adjustment of a performance mode of the device for monitoring the physiological characteristic of the user.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Further, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 19, Sugaya discloses further storing instructions which, when executed by the one or more processors, cause performance of:
obtaining physiological characteristic data generated by the device in the adjusted performance mode (FIG. 5, sensors analyze at last a user’s health condition); and 
Sugaya does not disclose regulating medication dosage based on the obtained physiological characteristic data generated by the device in the adjusted performance mode.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Further, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result.
Regarding claim 3, Sugaya discloses wherein the one or more processor-readable media further store instructions which, when executed by the one or more processors, cause performance of: regulating medication dosage based on the detected activity in which the user of the one or more gesture sensors is engaged.
However, Nackaerts discloses wherein one example use case is as follows: the platform controller 504 is preloaded with or has access to a dynamic Doctor's prescription (e.g. a range of permissible medicine/pill dosages depending upon biomarker results); the internal user input sensor 502 and/or an external user input sensor 504 (e.g. biomarker sensor) measures a metabolite in a user's body fluid (e.g. a drop of a user's blood); a dosage selection algorithm receives the metabolite information and adjusts a timing of and/or calculates a dosage level according to the dynamic prescription; and the platform controller 504 then provides a visual indicator next to a specific cell containing a specific dosage required for the user to take (paragraph 0067).
The combination of Sugaya and Nackaerts would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Nackaerts.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 20, Sugaya does not disclose wherein controlling the adjustment of the performance mode comprises: causing a change in an amount of power supplied to the device for monitoring the physiological characteristic of the user; causing a change in a sampling rate of the device for monitoring the physiological characteristic of the user; or causing a change in timing of output generated by the device for monitoring the physiological characteristic of the user.
However, Ransom discloses wherein turning now to the Figures, FIG. 1 is a process flow chart of a dynamic sampling routine in accordance with the invention. The first step in the embodiment of FIG. 1 is to determine the expected frequency of a physiological event 1. This may be done by measuring the frequency that a value measured by a sensor crosses a threshold value or by detecting the event of interest directly and measuring the frequency that the event occurs 1. For example, a properly positioned pressure sensor could measure the frequency of a person's respirations by measuring the frequency that a pressure measurement crosses (e.g., exceeds or drops below) a preset threshold. The pressure sensor could also detect the event of interest directly, in this case the onset of inspiration. After observing a number of cycles, the embodiment of FIG. 1 can determine an expected frequency of respiration in the future. This expected frequency is referred to herein as an expected event frequency. This could be determined using a rolling average of the last 5 measured frequencies, for example. Other methods of determining an appropriate expected event frequency will occur to those of skill in the art upon reading this disclosure (paragraph 0021).
The combination of Sugaya and Ransom would have resulted in the predictive body information as taught in Sugaya to further incorporate adjusting a power dynamic as taught in Ransom.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174